Citation Nr: 1641322	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 1974 to July 1975.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, declined to reopen a previously denied claim of entitlement to service connection for a left knee disorder.    

In October 2014, the Veteran testified in support of this claim during a hearing held before a Decision Review Officer at the RO.  In September 2015, the Board issued a decision reopening the previously denied claim and remanding the matter on its merits to the Agency of Original Jurisdiction (AOJ) for additional action.  

VA processed this claim electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates a left knee disorder preexisted the Veteran's active service.

2.  The evidence is not clear and unmistakable that the left knee disorder's increase in pain during in service was due to the natural progression of the disorder; the Veteran still suffers from chondromalacia and arthralgia today.





CONCLUSION OF LAW

Left knee chondromalacia and arthralgia was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran seeks service connection for a left knee disorder on a direct basis, as related to an in-service left knee injury.  He does not seek service connection for this disorder on an aggravation basis as he does not believe the disorder preexisted service.  

According to the Veteran's initial application for compensation for a left knee injury, written statements he submitted in September 1975, September 2011, October 2011, March 2012, May 2012 and August 2012, his October 2014 hearing testimony, and VH's and MS's Decision Review Officer (DRO) hearing testimony, the Veteran entered service in good health with the intention of making it a career, did not report any left knee problems on enlistment examination, and was found physically fit for duty.  He cites to his service's manual of physical defects on examinations for the proposition that, if he had had a left knee disorder on entrance, his service would have disqualified him from entering service.  

He contends that, during the first 8 months of his service, he had no left knee problems.  During the early part of 1975, while at Camp Pendleton, however, his knee started bothering him and medical staff noted he had left chondromalacia.  Based on this condition, medical staff gave him pills and a leg wrap and recommended "no duty" or light duty status, but he continued to work in the field, causing further injury to his left knee.  He asserts that, at some point, medical staff sat down and spoke with him, but manipulatively, with the intent of getting him to say he had a preexisting left knee disorder from playing football prior to service.  He asserts that residuals of his left knee injury resulted in his discharge from service based on what he was told was medical disability, but thereafter, largely because of what he reported during service when being manipulated, he received no compensation for the disability.  

The Veteran questions the basis of his discharge and has sought to have his service records and DD Form 214 changed to reflect the in-service incurrence of a left knee disorder and a discharge based on medical reasons.  He claims that, of the documents the Medical Evaluation Board (MEB) created during service, the Veteran agrees with only one, that which is dated April 14, 1975, disagreeing on the finding that his left knee disorder was not aggravated during service.  He argues that, if his left knee disorder was sufficiently severe as to result in an early honorable discharge based on a medical condition, he should be receiving disability benefits for the disorder.  

The Veteran asserts that, prior to enlisting in the service, he was a productive kid with high hopes and an unblemished record.  Then, the action of the Marine Corps in finding him unfit for duty caused him so much pain and sorrow, his life changed, resulting in him becoming violent and a womanizer, using drugs, losing jobs and ending up in jail.  

VA treatment records dated since October 2011, and April 2012, May 2015 and December 2015 VA examination reports/opinions confirm that the Veteran has a left knee disorder, diagnosed as chondromalacia and arthralgia, satisfying the current disability element of a claim for service connection.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a) (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (generally, to prevail on issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of disease or injury; and (3) a nexus between in-service injury or disease and the current disability).  

The evidence also satisfies the in-service event element of this claim for service connection.  Service treatment records include multiple left knee complaints and, as asserted, show that the Veteran was evaluated by a MEB and ultimately discharged based on chondromalacia of his left knee.  

A veteran who served during wartime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service). 

According to the Veteran's March 1974 enlistment examination, the examiner noted no left knee defect at the time of the Veteran's entrance into the service.  There are, however, other documents demonstrating that the Veteran's left knee disorder existed prior to service, which, when considered collectively, represent clear and unmistakable evidence sufficient to rebut the presumption of soundness preexistence prong with regard to the Veteran's left knee.  

This evidence consists of: (1) service treatment records dated October 16, 1974, October 21, 1974, October 22, 1974 and January 17, 1975, each of which refers to knee pain the Veteran had reportedly been experiencing for four years since a pre-service football injury/trauma; (2) a May 1975 Medical Board Report, which includes a description of the pre-service football injury, indicates that the injury halted the Veteran's ability to continue playing competitive sports in high school and necessitated that he modify his activities in physical education classes, and finds that the chondromalacia of the left knee preexisted service; (3) a June 1975 Physical Evaluation Board report, which includes a diagnosis of chronic chondromalacia of the left patella, secondary to a football-related contusion, and a finding that it preexisted service; and (4) a May 2015 VA examination report and December 2015 addendum discussion, which, based on a complete review of the record and supported by rationale, includes an examiner's opinion that there is clear and unmistakable evidence demonstrating that the Veteran's left knee disorder preexisted service.  

A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306(a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The evidence regarding aggravation consists of: (1) service treatment records dated October 16, 21 and 22, 1974 (pain, crepitus and locking up, treated with A-balm and no running), December 13, 1974 (diagnosis of mild chondromalacia, treated with a wrap, analgesic cream and confined to area), December 16, 1974 (treated with horseshoe bandage, pain medication and quadriceps exercises), January 4, 6, 16, 17 and 27, 1975 (slight crepitus, x-rays normal, treated with hot soaks and ace wrap, diagnosis of mild left chondromalacia based on recent reports of pain and weakness, returned to full duty), January 28, 1975 (full range of motion, treated with hot soaks and A-balm); (2) the May 1975 Medical Board Report, which notes the absence of any in-service left knee injury, describes the Veteran's in-service left knee symptomatology as increasing concurrently with the normally increasing physical activity required in service, and finds no aggravation of such condition; (3) the June 1975 Physical Evaluation Board report, which includes a finding that the chronic chondromalacia of the left patella was not aggravated in service; (4) an April 2012 VA examination report, which, based on a complete review of the record and supported by rationale (although Veteran was seen for left knee symptoms on multiple occasions during service, there is no evidence of any in-service left knee injury), includes an examiner's opinion that the chondromalacia was not aggravated in service beyond its natural progression; and (5) a May 2015 VA examination report and December 2015 addendum discussion, based on a complete review of the record and supported by rationale (as is typical with chondromalacia, which responds well with rest, Veteran became symptomatic in service only after doing those activities for which he was prevented from doing prior to service).  

The Veteran's assertions represent the only evidence of record establishing that his left knee disorder was incurred in, rather than preexisted, service, or was aggravated in service.  The Veteran is competent to report when he began experiencing left knee pain and weakness as these symptoms are capable of lay observation and experience.  Moreover, evidence, does not clearly and unmistakably reflect that the condition was not aggravated by his service.  Rather, as indicated by both the 1975 Medical Board and the 2015 VA examiner, the Veteran's disability manifested only upon enduring the rigors of military training.  Thus, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his left knee disorder both existed prior to service and was not aggravated by service, (and he currently suffers from left knee chondromalacia and arthralgia), the criteria for service connection have been met.  


ORDER

Service connection for left knee chondromalacia and arthralgia is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


